Title: To Thomas Jefferson from William Davies, 26 March 1781
From: Davies, William
To: Jefferson, Thomas



Sir
War office March 26. 81.

I beg leave to represent to your Excellency the absolute necessity of appointing one of the officers of the new state regiment to do the duty of Town major at this place. It is impossible for the duties of this office to be done without confusion, if the Commissioner’s attention is perpetually distracted with orders for provision for this man, and rum for another, and a pair of shoes for a third. The appointment of this officer will take in all the various calls of the garrison, transient troops &c. and it will be sufficient for the commissioner of the war office to enquire into his conduct occasionally. This officer can also give us great assistance as a superintendant of public works, and I believe would in the end, if he is well chosen, produce a saving to the state. Captain Hamilton being an old officer and belonging to the new regiment, will, I think, answer both purposes exceedingly well. He now is entitled to Captain’s pay and rations. It might be proper, however, to give him so much additional pay as to make it equal to a Major’s. I suppose the article of pay must ultimately be decided by the Assembly, but rations and forage, perhaps, might be ordered immediately to take place, till  the Assembly shall fix it themselves. This is the mode in the army, the Commander in chief occasionally exercising a power of that kind till the pleasure of Congress is known, and upon the same principles, I would undertake in virtue of my place as Commissioner to order the necessary rations and forage, unless restricted by your Excellency.
Applications are making to me by the paymasters of Taylor’s and Crocket’s regiments to originate warrants in their favor for gross sums founded upon loose estimates, without producing either muster roll or pay roll. It appears to me so great an irregularity to issue money in this manner that I cannot consent to it without particular directions from the Executive, especially as I am not informed that the paymasters have ever settled their accounts. I find too that the commanding officers of those two regiments take the liberty of drawing cloathing from the public factories near them, at their own discretion, and occasionally make applications to the clothier besides, and yet never settle any of their accounts. With the permission of the Executive I will in future put a total stop to these irregularities, and propose that the western army shall have their proportion of the public winter cloathing put into the possession of their men on the first day of November annually, and their summer cloaths on the first day of May: That the southern army shall receive their proportion of winter cloathing on the first day of December and their summer cloathing on the first of April, that after the present issue to Crocket’s regiment, which I hope will be but small, no article of cloathing whatever shall be issued, but certificates in lieu of it, till we can arrange matters more regularly; and that at every issue of winter cloathing the summer articles shall be given up and vicê versâ.
Since writing the above I have received your Excellency’s directions respecting Mr. Martin’s warrant. I would, however, with great deference state that not a soldier of the continental quota from this state have received a farthing of pay for near 16 months, that the troops who were with General Greene complained exceedingly that they should have served so long in the field without cloathing or money, when Colonel Campbell’s detachment joined them with their new cloaths. Is it not, therefore, a circumstance worthy of attention, considering the mutiny to the northward and the great desertions here, to conciliate the minds of these men by paying them in preferrence to those that have lately joined them, or to these such as Taylor’s whose times are now expiring, and whose disappointment, perhaps, may not be so injurious to their country.  The regiments with General Greene that I speak of are Greene’s and Buford’s, who have had but little cloathing and not a farthing of money. I enclose your Excellency a return of the cloathing I ordered last week from Chesterfield to the southern army, which I hope will be a great relief.
If the subjects of this letter will admit of a speedy answer, as several gentlemen are waiting, it will oblige your Excellency’s most obedt & most hble servant,

William Davies

